Case 3:06-cv-00252-RCJ-WGC Document 273 Fjled 11/05/20 Page lof8

 

 

 

 

 

 

 

 

 

\v_ FILED ____ RECEIVED
—-— ENTERED ~~~ SERVED ON
COUNSEUPARTIES OF RECORD
Anthony Thomas Chernetsky #44502
Warm Springs Correctional Center NOV -5 2020
PO Box 7007
Carson City, Nevada 89702 CLERK US DISTRICT COURT
Petitioner In Proper Person DISTRICT OF NEVADA)
BY: DEPUTY
UNITED STATES DISTRICT COURT “COPY RETURNED Os +0
DISTRICT OF NEVADA SE 109 5
ANTHONY THOMAS CHERNETSKY, Case No. 3:06-cv-00252-RCJ-WGC
Plaintiff,
VS.
OPPOSITION TO DEFENDANTS
THE STATE OF NEVADA et al.., MOTION FOR SUMMARY JUDGMENT
Defendants.

 

COMES NOW the plaintiff, Anthony Thomas Chernetsky, acting without the assistance
of counsel and hereby submits his Opposition to Defendants Motion for Summary Judgment.
This Motion is made and based upon all of the pleadings and documents on file in this matter,
including the appellate filings, the following points and authorities and arguments with attached
affidavit and is made pursuant to F.R.Cv.P. Rule 56.

Dated this athe, of November 2020.

  

Plaintiff In Proper Person

  
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 2 of 8

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT
I. NATURE OF THE MOTION

Pursuant to this Courts Orders (DK 269) & (DK 272) as well as F.R.Cv.P Rule 56 and
Local Rule 56-1, Plaintiff is filing his Opposition to Defendants Motion for Summary Judgment
in a timely manner.

Il. STATEMENT OF THE CASE

This Court, on remand from the Ninth Circuit, attempted to resolve the issue of natural
oils. After an agreement could not be reached with defendants, Plaintiff notified the Court.
Plaintiff filed his Motion for Summary Judgment, pursuant to this Court’s order (DK 269), on
October 1, 2020. Conversely, Defendants waited until the very last day to file their Motion for
Summary Judgment -- October 22, 2020. Plaintiff is now filing his timely Opposition to
Defendants Motion as is allowed by F.R.Cv.P. Rule 56 and this Courts Order.

Of note here is that Defendants did not timely file an opposition to Plaintiff's Summary
Judgment Motion.

Ill, STATEMENT OF FACTS NOT GENUINELY IN ISSUE

Because Defendants failed to timely file an Opposition to Plaintiffs Motion for Summary
Judgment, which was placed into the hands of the law library supervisor for mailing on
September 29, 2020 and filed by the Clerk on October 1, 2020, Plaintiff's Summary Judgment is
unopposed. Therefore, the following list of facts are not disputed by Defendants:

1) That on appeal to the Ninth Circuit the Defendants moved to voluntarily dismiss their
appeal (9" Cir. Docket Entry 64 in case No. 14-17015 & 15-15146), see Exhibit ‘A’
attached hereto.

2) That on 11 December 2017 the Ninth Circuit filed a Memorandum as its final order. See
attached Exhibit ‘B.’

3) That on 14 May 2019 a hearing was held in order to determine the status of this case
regarding natural anointing oils. At this hearing counsel for the Defendants read into the
record the ingredients of the product sold by the NDOC (for profit) for use as ‘religious
oil.” The Court noted that there was no ‘oil’ contained in the product, to which counsel
for the Defendants agreed. The Court then made it clear that the Ninth Circuit Order
clearly said that Plaintiff was entitled to natural oils.

4) That Plaintiff attempted to obtain a settlement with the Defendants regarding
essential/natural oils as directed by this Court. See attached Exhibit ‘C’ for
correspondence between Plaintiff and Defendants counsel.

5) That Plaintiff attempted to obtain natural oils but the Chaplain at the Warm Springs
Correctional Center interfered with this request even though the request was properly
executed. See attached Exhibit ‘D.’
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 3 of 8

6)

7)

IV.

That since Defendants voluntary dismissal of their appeal, wherein they notified the
Ninth Circuit of Plaintiffs renewed access to anointing oils, Plaintiff has not been
permitted such access.

The Dyaddic Book of Shadows, which has already previously been submitted as evidence
in this case, has been referenced extensively and shows the need and proper use of natural
oils for ritual. See attached Exhibit ‘E.’

DEFENDANTS MOTION FOR SUMMARY JUDGMENT

Issues not disputed

I)
2)
3)

4)

Plaintiff is an inmate within the NDOC and is housed at WSCC

Plaintiff is characterized as a Wiccan

NRS 209.111 & NRS 209.131 set out legal obligations for the NDOC to set up
regulations to manage the department

AR810 is a regulation developed to regulate inmate religious practices

Issues in dispute

1)

2)

3)

. 4)

Defendants claim that R 810 was revised in Nov 2016 (Def’s Ex 2). However,
previously the NDOC and its counsel informed the Ninth Circuit that AR810 was revised
on “September 5, 2017 and September 11, 2017 (Def’s Motion to voluntarily dismiss
Appeal pg 3. lines 15-17 - Exhibit ‘A’ to Plaintiffs Motion for Summary Judgment)
Defendants claim that “Inmates can purchase... oils... through the canteen.” But as
discussed in Plaintiffs Motion for Summary Judgment, there are no religious oils
available as the Court heard directly from the DAG at the May 14, 2019 hearing, and then
agreed, that there is no oil in the perfumes offered by the NDOC. Additionally, the
inmate canteens do not carry the ‘religious’ items that the NDOC sells at a considerable
prices increase for profit. (See chart attached to Plaintiffs Motion for Summary Judgment
in Exhibit ‘C’). You have to go through the Chaplain to purchase these items, which is a
lengthy process.

Defendants claim, wrongly, that they never notified the Ninth Circuit about including the
anointing oils in their Motion to Voluntarily Dismiss. But clearly they did as they
directed that Courts attention to the “Second Br. On Cross-Appeal 67-73 (anointing oil)”
while claiming that some of Plaintiff's “claims of error are likely mooted by the revised
regulation.”

Any claim , in a declaration or other argument, that states that allowing essential/natural
oils for ritual use is a financial burden and significantly impacts WSCC’s operations is
patently false. AR810 specifically states that anointing oils are for “group use only, to be
stored under control of the Chaplain...” (Def. MSG Ex3-002). Defendants OWN
EXHIBIT, clearly states the storage procedure. Additionally, AR810 also allows for
donations of items (see Exhibit A attached hereto). Therefore, since the procedure is
already in place Defendants CANNOT CLAIM some unseen burden as the exact same
procedures would, presumably, be followed for oils donated for religious use. It should
be noted here that the same storage and access for incense sticks/canes is in effect and the
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 4 of 8

procedure for access is simple and straightforward... you use the item and if anything is
unused it is returned to the Sgt’s office in Operations at WSCC.

5) Defendants are attempting to introduce material from outside the record of this matter.
Plaintiff asks that all information relating to deathrow inmate Beraha and his case be
stricken from this matter. The Court should take note that Beraha is housed at Ely Max
and is on deathrow, (CMU). Plaintiff has never been housed on deathrow and has
worked his way to the lowest medium custody classification available within the NDOC -
WSCC. Further, it appears that Beraha is geared towards deathrow as that is where he his
housed. Plaintiff is not a party to Beraha’s action and is not associated with that
litigation. (see this Courts Report and Recommendation from Judge Cobb in this matter
as that issue was addressed very clearly) (DOC #154 pgs. 11-13)

6) The Defendants conceded the anointing/natural oil claim when they ABANDONED it at
the Ninth Circuit in their Motion to Voluntarily Dismiss their Appeal.

DECLARATION OF DAVID FROBES

Plaintiff submits that the Declaration of David Frobes in proffered in Bad Faith pursuant
to F.R.Cv.P. Rule 56 (h). Acting Associate Warden (AW) Frobes’ Declaration is a cut and
pasted copy of Associate Warden Drummonds’ Declaration. AW Frobes signed a blank third
page. It appears that Senior Deputy Attorney General Douglas R. Rands is the responsible party
for this bad faith action.

The following are the exact duplicates from both declarations:

DAVID FROBES, Acting A.W. WSCC DAVID DRUMMOND, A.W. ESP
21 October 2020 as used on 27 April 2020

No. 9 No. 1 pg. 13 R&R Beraha case
No. 10 No. 2 pg. 14 R&R Beraha case
No. 11 No. 3 pg. 14 R&R Beraha case
No. 12 No. 4 pg. 14 R&R Beraha case
No. 13 No. 5 pg. 14 R&R Beraha case
No. 14 No. 6 pg. 14 R&R Beraha case
No. 15 No. 7 pg. 14 R&R Beraha case
No. 16 No. 8 pg. 14 R&R Beraha case
No. 17 No. 1 pg. 15 R&R Beraha case
No. 18 No.2 pg. 15 R&R Beraha case
No. 19 No. 3 pg. 15 R&R Beraha case
No. 20 No. 4 pg. 15 R&R Beraha case

 

(BERAHA v. STATE OF NEVADA, et al. 3:17-cv-00366-RCJ-CLB)
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 5 of 8

First off let us deal with a couple errors in relation to why the FROBES Declaration is

very wrong:

1)
2)

3)

4)

No. 6 does not even have the effective date of the AR810 that FROBES alleges to have
examined.

If FROBES, on No. 8, reviewed security concerns posed by Chernetsky’s request, he
obviously had not reviewed the actual process for use and storage of oils for religious
use, (see defendants MSJ pg 11, lines 8-11 “Accordingly, it should be noted that AR810
does allow the use of scented oils for religious purposes in a group setting...).
Defendants admit that there is already a procedure in place for storage and use of
“scented oils”, so either FROBES is presenting false information through his Declaration,
or SDAG RANDS is misleading the court. The reality is that there is a procedure in
place that WILL NOT cost the NDOC or WSCC any financial burden or significant
burden on mailroom staff.

The whole of FROBES Declaration is borrowed from A.W. DRUMMOND. Because
SDAG RANDS has seen fit to commit fraud upon the court, this court should strike the
entire Motion for Summary Judgment. There is no mistake here. Plaintiff alleges BAD
FAITH on the part of SDAG RANDS as he, with malicious intent, duped Acting A.W.
FROBES into signing something that he was told was okay to do. Plaintiff never made a
request to maintain anointing oils in his cell, as is alleged in the FROBES Declaration.
Plaintiff, who has known FROBES since 2014, believes that if FROBES actually knew
what RANDS was saying in the Declaration then he most assuredly would not have
signed it. Unless, FROBES is complicit in the fraud being played out in this Court. Self-
serving Declarations, without proof, are not allowed. WSCC does not have any regular
problems with “cell extractions” or the use of religious items to mask anything. In fact,
because this is the lowest medium custody facility in the NDOC inmates can purchase
through the canteen a Renuzit solid air freshener. As Plaintiff has two cats in his cell that
he cares for, he bought one of the Renuzits recently to use in his cell.

Importantly, none of the allegations within the FROBES Declaration APPLY to Plaintiff
nor WSCC. This not CMU or Ely Max. It appears that SDAG RANDS is trying to re-
litigate something that his office ABANDONED at the Ninth Circuit. Bringing
information from outside the record in this matter should not be allowed either.
Whatever the conditions of RANDS mind, this Court should not permit the intrusion into
this matter of information outside the record especially when it appears there is fraud
involved.

ARGUMENT

Defendants Motion for Summary Judgment should be dismissed and all information from

outside of the record in this matter stricken. For years Defendants tried to convince the Court
and Plaintiff that the baby oil sold in the canteen was good for ritual. Now they claim that a
small amount of anointing oil, kept by staff as the procedure allows, is a security threat. Yet the
Defendants will not tell the truth... Plaintiff could purchase a 14 ounce bottle of baby oil from
the canteen and keep it in his cell, while the 1 ounce bottle of anointing oil is only checked out
for ritual use and is stored in the Sgt.’s office in Operations at WSCC. Maybe FROBES was
unaware of the safety procedure already in place where he is “responsible for ensuring the
security of Warm Spring Correctional Center,” (FROBES Declaration #7). Furthermore, the
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 6 of 8

NDOC store list sells six different perfumes as “religious oils.” If there was a problem with this
then assuredly FROBES would have been apprised of any such security threats. But alas, there
is no security threat, and attempting to use a threat prediction to curb religious access is a no-no
according to the Ninth Circuit. See Greene v. Solano Cnty. Jail, 513 F. 3d 982 (9" Cir. 2008)
(also cited in the Ninth Circuits 2010 remand in this matter).

CONCLUSION

Plaintiff asks that this Court GRANT his Motion for Summary Judgment and deny/strike
Defendants Motion as it contains fraudulent matter injected at SDAG RANDS’ direction and
attempts to bring in information not contained in the record of this case.

Simply put, Defendants failed to oppose Plaintiffs Motion for Summary Judgment.
Defendants Counsel is a trained attorney with years of education and experience. He
undoubtedly has many paralegals and research assistants working for him yet submits a
document full of baseless drivel. Plaintiff asks this Court to cut straight to the meat here and
issue an Order granting Summary Judgment for Plaintiff as his Motion was unopposed, and
because the Defendants ABANDONED this claim at the Ninth Circuit.

Further, Plaintiff asks that the behavior of SDAG RANDS be looked into as he has
committed fraud upon the Court. Whatever his intent was matters not. He is an Officer of the
Court and should have to answer to this Court for that fraud.

Plaintiff asks that the current procedure be maintained for storage of ‘oils’ for use during
ritual and that the long time (over 30 years) approved Wiccan vendor of AzureGreen be
approved for anointing oil purchases/donations.

Dated this aH ey of November 2020.

  

“hw 9 VMAS EZ

TE
homas Chernetsky 7
r In Proper Person

       

CERTIFICATE OF SERVICE
I hereby certify that I mailed a true and correct copy of the foregoing opposition to:
DOUGLAS R. RANDS, SDAG
100 N. Carson Street
Carson City, Nevada 89701-4717

Dated this ot tay of November 2020.

  

IM
Lpz

  
Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 7 of 8

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ANTHONY THOMAS CHERNETSKY, Case No. 3:06-cv-00252-RCJ-WGC
Plaintiff,
Vs,
AFFIDAVIT OF
THE STATE OF NEVADA et al.., ANTHONY THOMAS CHERNETSKY
Defendants.

 

I, Anthony Thomas Chernetsky, do hereby declare and state as follows:

1) Tam the plaintiff in the above-captioned matter and I am over the age of 21 yrs.

2) Iam a citizen of the United States of America, being born in Arlington Heights, Illinois
on July 28, 1972.

3) Iam housed within the NDOC at WSCC.

4) That the information contained within my Opposition to Defendants Summary Judgment
is, to the best of my knowledge, true and correct and is not meant to hinder or delay.

5) That the exhibit attached hereto is true and correct and is an attachment to AR810’s
Religious Practice Manual.

6) That I am competent to testify in regards to this information if called upon by the Court.

Further, your Affiant sayeth NAUGHT! This Affidavit is made under penalty of perjury
pursuant to 28 U.S.C. § 1746.

Dated this 2day of November 2020.

 
 

Case 3:06-cv-00252-RCJ-WGC Document 273 Filed 11/05/20 Page 8 of 8

Request for NDOC to Accept Donated Items

To: 1° Warden of Prison/Division Head listed below.

2™ If Warden/Division Head approves forward to Deputy Director for final decision.

3" If the Deputy Director approves, forward to Fiscal Services. If not, return to Warden/Division Head.

4" Fiscal Services will scan and email a copy of the final approval back to originating Warden/Division Head.
Date:

Prison/ Division:

 

Fill in Prison or NDOC Division name or initials here

Who is requesting to donate items to the NDOC? An Individual D or an Association 0
Person or Association Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Donators’ Signature Date
Address
City State Zip
Phone # Email address
I/we request to donate the following items:
1.
2.
3.
4.
5.
6.
Estimated Total Dollar Value $
Comments:
Warden/Division Head Recommendation: Approve oO Deny OJ
Wardens/Division Head Signature Date

Deputy Director’s decision: The request to donate items listed above is: Approved Ci denied 0

 

Deputy Directors Signature Date

 

   

FISCAL SERVICES ONLY
1. DOA Approval Date:

2. PDR: yesL] = no

 

3. DOC Purchasing Date:

Original: Chief of Fiscal
4, Facility/Div. Date:

Copy: Warden/Division Head of Originating Facility

 

 

DOC 4514 (3-17)

EX AeTRTT ‘AS
